Citation Nr: 0304185	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  02-11 004	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
chronic lumbosacral strain, currently evaluated as 10 percent 
disabling.

2.  Entitlement to service connection for lumbar spine 
degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1988 to 
August 1992.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2001 rating decision in which the RO 
denied an increased rating for a 
service-connected chronic lumbosacral strain and service 
connection for lumbar spine degenerative disc disease.  The 
veteran filed a notice of disagreement (NOD) in September 
2001 and a statement of the case (SOC) was issued June 2002.  
The veteran submitted a substantive appeal (VA Form 9) in 
July 2002, wherein he requested a hearing at the RO before a 
Member of the Board.  This type of hearing is often called a 
travel Board hearing.  Members of the Board are now referred 
to as Veterans Law Judges.  The hearing in question was held 
in October 2002.  The Acting Veterans Law Judge signing this 
decision conducted that hearing, pursuant to 38 U.S.C.A. 
7102 (West 1991 & Supp. 2002).  


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the issues on appeal has been 
accomplished.

2.  There is an unrefuted medical opinion of record 
indicating the veteran's current low back symptoms are due 
to his lumbar spine degenerative disc disease and not his 
service-connected chronic lumbosacral strain.

3.  There also is an unrefuted medical opinion of record 
indicating the veteran's lumbar spine degenerative disc 
disease is more likely related to the aging process-and not 
his service in the military, including any injury sustained 
during service or his already service-connected chronic 
lumbosacral strain.


CONCLUSIONS OF LAW

1.  The criteria have not been met for a rating higher than 
10 percent for the 
service-connected chronic lumbosacral strain.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2001 & 2002).

2.  The veteran's lumbar spine degenerative disc disease was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Duties to Notify and Assist

At the outset, the Board notes that during the pendency of 
this appeal, section 5103, chapter 38 of the United States 
Code, was revised to impose on VA, upon receipt of a complete 
or substantially complete application, a duty to notify the 
veteran of any information and any medical or lay evidence 
not already submitted that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West Supp. 2002).  As part of 
that notice, VA must indicate which portion of information 
and evidence, if any, is to be provided by the veteran and 
which portion, if any, VA will attempt to obtain on the 
veteran's behalf.  Id.; see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a), 38 C.F.R. § 3.159).  The new law also 
instructs that VA shall make reasonable efforts to assist a 
veteran in obtaining evidence necessary to substantiate his 
claim, and provide a medical examination when such an 
examination is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A (a)(1), (d); 38 C.F.R. §§ 3.102, 3.159 
(2002).  However, VA is not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim."  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d)(2).  

Considering the record on appeal in light of these duties, 
the Board finds that all notification and development action 
needed to fairly adjudicate the claims on appeal has been 
accomplished.  As evidenced by the June 2002 SOC, the 
veteran and his representative have been furnished the 
pertinent laws and regulations governing the claim and the 
reasons for the denial.  The June 2002 SOC also specifically 
discusses the new laws and regulations resulting from the 
rather recent passage of the Veterans Claims Assistance Act 
of 2000 (VCAA), including the appropriate citations.  
Furthermore, during the October 2002 travel Board hearing, 
the undersigned specifically informed the veteran and his 
representative of the type of evidence needed to 
substantiate his claims based on the evidence of record.  
Hence, the Board finds that they have been given notice of 
the information and evidence needed to substantiate the 
claims and, as evidenced by the March 2001 RO letter 
soliciting information and/or evidence, also have been given 
opportunities to submit such information and evidence.  The 
Board also finds that the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by the VA, has been met.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the 
duties imposed by 38 U.S.C.  5103(a) and 38 C.F.R.  3.159).  
In the March 2001 letter, the RO not only informed the 
veteran and his representative of the notice and duty to 
assist provisions, but what medical and other evidence the 
RO would obtain on his behalf, and what information or 
evidence he was responsible for providing, himself, to 
support his claims.  Hence, the duty to notify has been met. 

The Board also finds that all necessary development has been 
accomplished.  The veteran has been afforded a Board hearing 
and the opportunity to present personal testimony.  The 
veteran has submitted medical evidence in support of his 
claim, to include an October 1995 pre-employment physical 
examination report and private treatment records from the 
Covenant/Quad Family Care Center.  The Board is satisfied 
that the RO has obtained all available medical evidence from 
all relevant sources identified in the record.  
Significantly, neither the veteran nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a 
fair adjudication of the claim that has not been obtained.  
Furthermore, the RO has undertaken reasonable and 
appropriate efforts to assist the veteran in obtaining the 
evidence necessary to substantiate his claims by ordering a 
VA examination in April 2001 and by subsequently requesting 
a follow-up supplemental VA medical opinion in May 2001.  In 
conclusion, the Board finds that the discussed notification 
and development efforts are sufficient to satisfy VA's 
duties to notify and assist the veteran. 

II.  Factual Background

Historically, in September 1992, the veteran filed a claim 
for service connection for a low back disorder.  He said 
that his low back pain was due to parachuting in service, 
and he cited a post-service pre-employment physical 
examination as evidence of this.  According to him, it 
confirmed that he had a history of low back trauma while in 
the military.

The veteran's service medical records (SMRs) indicate that 
he was seen on two occasions while in the military for low 
back pain.  After a consultation in July 1990, the diagnosis 
was a low back muscle strain.   And in March 1992, the 
diagnosis was myalgia.  But his entire spine was listed as 
normal on separation examination in August 1992.

In October 1992, the RO subsequently provided a VA 
examination of the spine.  
X-ray examination revealed minimal wedging of the L-1 
vertebra, most likely related to childhood epiphysitis.  X-
ray findings were otherwise negative.  The VA examiner 
diagnosed chronic lumbosacral strain.  

In December 1992, the RO granted service connection for the 
chronic lumbosacral strain and assigned a 10 percent rating, 
which has remained in effect ever since.

A VA examination of the veteran's low back was provided in 
October 1994.  The veteran maintained that his chronic low 
back strain was due to parachuting in service.  On clinical 
evaluation, the VA examiner observed no postural abnormality 
and no fixed abnormality.  The VA examiner reported that 
objective evidence of pain on range-of-motion maneuvers was 
minimum.  Range of motion of the lumbar spine revealed 
forward flexion to 90 degrees, back extension to 10 degrees 
(with motion pain), lateral flexion to 20 degrees, and 
lateral rotation to 35 degrees.  No neurological deficit was 
evident at the lower extremities.  Straight leg raising and 
Lasgue's tests were negative.  The VA examiner elicited 
brisk and equal deep tendon reflexes.  The VA examiner 
diagnosed chronic low back strain.  The associated x-ray 
examination showed an unremarkable lumbar spine, 
with vertebral bodies and disc spaces well-maintained.  

In January 2001, the veteran filed a claim for an increased 
(i.e., higher) rating for his service-connected chronic 
lumbar strain.  In his statement, the veteran described 
constant low back pain and a "shooting pain" in his left 
leg.  

The veteran underwent a VA examination of his spine in April 
2001.  On clinical interview, the veteran complained of the 
gradual onset of low back pain while in the service.  He 
suggested that his back pain was related to parachute 
jumping, along with marching and running.  The veteran 
described daily back pain of increasing intensity over the 
prior years, and pain radiating to his lower extremity.  
Physical examination of the veteran revealed no vertebral or 
paravertebral tenderness to palpation.  The VA examiner 
observed no postural deformities of the lumbar spine.  The 
veteran demonstrated flexion to 90 degrees, extension to 
20 degrees, bilateral lateroflexion to 25 degrees, and 
bilateral rotation to 30 degrees on range-of-motion testing.  
The veteran complained of pain with extremes of extension.  
The VA examiner reported straight leg raising tests results 
as negative.  Deep tendon reflexes were present and equal 
bilaterally.  The veteran provided private treatment records 
originating from the Covenant/Quad Family Care Center, 
including a February 2001 x-ray evaluation report and March 
2001 magnetic resonance imaging (MRI) findings concerning 
the lumbar spine.  The February 2001 x-ray report revealed 
minimal narrowing of the L-5 to S-1 disc space, with all 
other disc spaces intact.  There was evidence of spina 
bifida occulta at S-1, and suggestions of defects in the 
pars interarticularis at L-5 to S-1, bilaterally.  
The reported impression was spondylolysis with incidental 
findings of spina bifida occulta at S-1.  The March 2001 MRI 
report noted a clinical history of low back pain radiation 
for nine-months duration.  The MRI findings revealed no disc 
herniation or nerve root effacement, and mild disc space 
narrowing at the L-4 to L-5, and L-5 to S-vertebral levels.  
The private physician evaluating the findings concluded that 
MRI did not demonstrate the specific cause for the veteran's 
left leg pain.  In lieu of further radiographic evaluation, 
the VA examiner cited the private treatment records 
submitted by the veteran.  In conclusion, the VA examiner 
diagnosed L-4 to L-5 degenerative disc disease.

Following the aforementioned VA examination, the RO received 
additional private treatment records from the Covenant/Quad 
Family Care Center.  The records included physician's notes 
dated in March 2001, providing a diagnosis based on the 
February 2001 radiographic evaluation of the lumbar spine 
and physical examination of the veteran.  The private 
physician reported a clinical history of low back pain of 
nine months duration, with radiating left leg pain.  The 
veteran's neurological examination was intact to light 
touch, motor strength, and reflex testing.  The private 
physician reported that x-rays were essentially normal.  
He diagnosed left leg pain and low back pain.  The private 
physician ordered an MRI (as discussed above) to determine 
whether there veteran had a pars defect or a herniated disc 
underlying the his pain.  

In May 2001, the RO requested an additional follow-up VA 
medical opinion, based on a complete review of the claims 
folder (c-file).  Specifically, the RO requested that a VA 
physician address whether abnormalities found on 
radiographic evaluation and MRI were related to in-service 
injuries or the already service-connected lumbosacral 
strain.  Furthermore, the RO inquired as to whether current 
symptoms related to service-connected low back strain could 
be reported independently from symptoms of any non-service-
connected conditions.  In a report issued later the same 
month, a VA physician responded that the current diagnosis 
of degenerative disc disease at L-4 to L-5 and L-5 to S-1 
levels were totally unrelated to the service-connected low 
back strain.  And to support his medical opinion, the VA 
physician cited both the service and post-service medical 
records that indicated no complaints of any significant 
radiculopathy, an anticipated symptom of a degenerative disc 
condition.  Based on the his review of the claims folder, 
the VA physician opined that the veteran developed 
degenerative disc disease as part of the aging process, and 
not as a result of service-connected low-back strain.  The 
VA physician added that the veteran's current symptoms were 
due to degenerative disc disease at the L-4 to L-5 and L-5 
to S-1 levels, and not due to service-connected low back 
strain.  

During the October 2002 travel Board hearing, the veteran 
reiterated his prior allegations of in-service back injuries 
related to parachuting.  He described experiencing slight 
tingling and weakness in his lower legs in service.  
Following discharge from service, the veteran recalled that 
he was first diagnosed with a degenerative disc condition in 
1992, during a pre-employment examination.  He also recalled 
an increase in related symptomatology the same year, 
continuing to the present.  In concluding remarks, the 
veteran's representative argued that the veteran's 
degenerative disc disease began in service, and the disorder 
was misdiagnosed as lumbosacral strain.  He added that the 
veteran's degenerative disc disease should be service-
connected, with the overall desired result being an 
increased rating for the veteran's low back pathology as a 
whole.

Additional evidence submitted by the veteran during his 
travel Board hearing included a pre-employment physical 
examination report dated in October 1995.  The medical 
examiner indicated that the veteran had no symptoms of 
sciatica and no scoliosis.  The veteran demonstrated flexion 
to 120 degrees, and extension 20 degrees past neutral.  Pain 
was minimal but somewhat worse with extension.  The medical 
examiner observed no tenderness upon palpation.  The 
veteran's lower extremity strength and deep tendon reflexes 
were normal on testing.  There was no straight leg raising 
sign.  No diagnosis was provided.  According to a November 
1995 letter, the veteran was determined to be a medically 
unsuitable applicant based on his chronic low back and right 
shoulder pain.

III.  Analysis

A.  Increased Rating for Chronic Lumbosacral Strain

Disability rating assignments are based on the average 
impairment of earning capacity from specific types of 
diseases and injuries, as enumerated in VA's Schedule for 
Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Ch.1, Part 4, Subpart B (2002).  
Specified diseases and injuries are identified by separate, 
numerical diagnostic codes, subdivided by percentages of 
disability.  Id.  Where there is a question as to which of 
two percentage-evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
See 38 C.F.R. § 4.7.  Otherwise, the lower rating will be 
assigned.  Id.  

For the purposes of determining whether an increased rating 
is warranted, the primary focus is upon the current severity 
of the disability, as reflected by the most current evidence 
of record.  See Francisco v. Brown, 7 Vet. App. 55, 57-58 
(1994).  In this regard, the Board observes that the record 
satisfactorily reveals the current state of the veteran's 
service-connected low back disability.

The Board notes that the veteran alleges debilitating low 
back pain.  Therefore, in consideration of any functional 
loss due to pain and functional loss due to weakness, 
fatigability, incoordination, or pain on movement of the 
joints, the Board observes the provisions of 38 C.F.R. 
§§ 4.40, 4.45, respectively.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); 
VAOPGCPREC 9-98 (August 14, 1998) (holding section 38 C.F.R. 
§ 4.40, 4.45 applicable when evaluating arthritis under 
38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010, and 
semilunar cartilage removal, DC 5259); VAOPGCPREC 36-97 
(December 12, 1997) (construing 38 C.F.R. §§ 4.40 and 4.45 
applicable to diagnostic codes involving loss of range of 
motion, i.e., DC 5293 pertaining to intervertebral disc 
syndrome).  However, if the maximum schedular rating is in 
effect for loss of motion of a joint, and the disability does 
not meet the criteria for a higher evaluation under any other 
applicable DC (after all other potential DCs have been 
considered), further consideration of functional loss may not 
be required.  Johnston v. Brown, 10 Vet. App. 80 (1997).

The RO has evaluated the veteran's lumbosacral strain under 
38 C.F.R. § 4.71a, DC 5295.  He currently has a 10 percent 
rating under this code because there is evidence of 
characteristic pain on motion.  But to receive the next 
higher rating of 20 percent, there also must be evidence of 
muscle spasm on extreme forward bending or unilateral loss of 
lateral spine motion in the standing position.  
And the highest rating under this code, of 40 percent, 
requires evidence of severe lumbosacral strain.  This means 
listing of the whole spine to the opposite side, 
a positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility 
on forced motion.  Id.

Applying the rating criteria cited above to the evidence of 
record, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of the currently 
assigned 10 percent for the veteran's service-connected 
chronic lumbosacral strain under DC 5295.  A review of 
relevant evidence includes findings contained in the April 
2001 VA examination report and the supplemental May 2001 VA 
medical opinion.  They indicate the veteran's current low 
back symptoms are not due to his service-connected chronic 
lumbosacral strain, but rather are attributable to his 
degenerative disc disease.  And, for the reasons discussed in 
the ensuing portion of this decision, the disc disease is not 
related to his service in the military-including any injury 
that he may have sustained while on active duty.  Therefore, 
any perceived increase in his symptoms, even if true, still 
cannot justify increasing the rating for his chronic 
lumbosacral strain under DC 5295.  See, e.g., Mittleider v. 
West, 11 Vet. App. 181, 182 (1998) (VA must distinguish the 
extent of the veteran's symptoms that are due to service-
related factors from those that are not but, instead, are 
unrelated to his service in the military).

Even if, hypothetically, the evidence suggested the veteran's 
current low back symptoms are part and parcel of his service-
connected chronic lumbosacral strain, the objective clinical 
findings still would not support a higher rating for this 
condition because he does not have sufficient functional 
impairment due to his symptoms.  According to the April 2001 
report, the VA examiner observed the veteran bend forward to 
90 degrees and perceived no vertebral or paravertebral 
tenderness to palpation.  The veteran also demonstrated an 
ability to execute bilateral lateroflexion and rotation 
movements, and had no postural deformities.  These findings 
do not support the assignment of a 20 percent rating, which 
requires some notable abnormality of lumbar spine motion.  
Although the extension maneuvers on range of motion testing 
elicited pain at the extreme of motion, this clinical finding 
is not relevant to the criteria for a higher rating for 
lumbosacral strain.  Furthermore, the pain and resulting 
limitation of motion of extension did not reflect functional 
loss of a greater degree than is contemplated by the current 
rating of 10 percent.  Consequently, the Board finds that a 
higher rating under DC 5295 would not be warranted.

Extending the hypothetical even further, the Board has 
reviewed another rating code representing a closely related 
disease or injury in regard to the veteran's 
service-connected chronic lumbosacral strain.  See 38 C.F.R. 
§ 4.20.  Pursuant to 38 C.F.R. § 4.71a, DC 5292, which 
pertains to limitation of motion of the lumbar spine, 
moderate limitation warrants a 20 percent evaluation and 
severe limitation warrants a 40 percent.  However, for the 
same reasons provided in application of DC 5295, the Board 
finds a higher rating would not be warranted pursuant to 
DC 5292.  The extent of limitation of motion of the veteran's 
lumbar spine does not correspond to the higher percentage 
criteria under Diagnostic Code 5292.

The Board also notes that Diagnostic Code 5293 provides for 
the assignment of a higher evaluation for intervertebral disc 
syndrome (IDS).  Code 5293 recently was amended, effective as 
of September 23, 2002.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991) (where a law or regulation changes during 
the pendency of an appeal, VA must consider both the old and 
new versions and apply the one that is most favorable to the 
veteran, absent a contrary intent of Congress or, if granted 
the authority, the Secretary of VA).  See, too, Dudnick v. 
Brown, 10 Vet. App. 79, 80 (1997).  Here however, since 
according to the unrefuted medical opinion of record, the 
veteran's chronic lumbosacral strain is not part and parcel 
of his degenerative disc disease, or vice versa, there simply 
is no reason or justification for rating his lumbosacral 
strain under Code 5293.  It clearly does not apply.  The 
assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a Diagnostic Code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Board also has considered whether an increased evaluation 
for the veteran's low back disorder is warranted under any 
other potentially applicable diagnostic code providing for 
assignment of a higher evaluation.  However, in the absence 
of evidence of, or disability comparable to, fracture of the 
vertebra, and ankylosis, evaluation under Diagnostic Codes 
5285 or 5286 would be inappropriate, too.

For all the foregoing reasons, the Board must conclude that 
the preponderance of the evidence is against the assignment 
of a rating in excess of 10 percent for the veteran's chronic 
lumbosacral strain.  

B.  Service Connection for Lumbar Spine Degenerative Disc 
Disease

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a) (2002).  Establishing service connection generally 
requires medical evidence of a current disability; medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999) (citing the elements of a 
service connection claim) (citations omitted).

There are also alternative ways of establishing entitlement 
to service connection.  For example, service connection may 
be granted for disability that is proximately due to or the 
result of an already service-connected disability-including 
to the extent there has been aggravation of the nonservice-
connected condition by the service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439 (1995), citing 38 U.S.C.A. 
§ 1110 and 38 C.F.R. § 3.310(a).  And even a disease 
initially diagnosed after discharge from service may be 
service connected, if the medical evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
with chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Id.  
When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  Id.  
Continuity of symptomatology is required only where the 
condition noted during service is not shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  See also Savage v. Gober, 10 Vet. App. 488, 
495-498 (1997).

Following a complete review of the evidence of record, the 
Board finds that service connection is not warranted for 
lumbar spine degenerative disc disease.  Clearly, the veteran 
has the condition; that much is obvious.  But even so, 
there still is no medical nexus evidence of record 
etiologically linking his degenerative disc disease to his 
service in the military-including any injury that he may 
have sustained while on active duty or to his already 
service-connected chronic lumbosacral strain.  See Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  Also found at 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The most probative (persuasive) evidence of record, the May 
2001 supplemental VA medical opinion, indicates the veteran's 
degenerative disc disease is simply due to his aging process.  
And according to that VA physician, the veteran's period of 
military service had absolutely nothing to do with the 
inception of the disc disease or even it possibly getting 
progressively worse with time.  That VA physician's 
professional medical opinion is uncontroverted; there is no 
countervailing medical evidence suggesting otherwise.  So 
that VA physician's opinion deserves a significant amount of 
probative weight since it is consistent with the negative VA 
radiographic findings of record dated in October 1992 and 
October 1994.  There was no radiographic evidence of disc 
space narrowing (i.e., disc disease) until about February 
2001, during the private x-ray examination, and that was 
several years after the veteran's service in the military had 
ended.

Although the veteran and his representative obviously belief 
there is some sort of cause-and-effect relationship between 
the veteran's service in the military and his subsequent 
development of the degenerative disc disease, as laypersons, 
they are generally not competent to give a medical opinion 
concerning a current medical diagnosis of disability or, more 
importantly in this particular instance, its relation, 
if any, to service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  The pre-employment examination reports dated in 
1995, which the veteran mentioned during his hearing and 
elsewhere, do not substantiate his claim of an etiological 
relationship between his disc disease and his military 
service.  To the contrary, the 1995 reports show no evidence 
of a degenerative disc condition and provide no relevant 
diagnosis.  So in light of the May 2001 VA medical opinion, 
which is unrefuted, a preponderance of the evidence is 
against the claim meaning the benefit-of-the-doubt doctrine 
does not apply.  Service connection, therefore, is not 
warranted.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

ORDER

The claim for a rating higher than 10 percent for the 
service-connected chronic lumbosacral stain is denied.

The claim for service connection for lumbar spine 
degenerative disc disease also is denied.


		
	Keith W. Allen
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

